Citation Nr: 1210057	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  08-04 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Hartford Regional Office in Newington, Connecticut


THE ISSUE

Entitlement to service connection for a back disability. 


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The Veteran served on active duty for training from April to August 1978 and on active duty from November 1978 to February 1983.  He subsequently served in the Army Reserve. 

This matter is before the Board of Veterans' Appeals  (Board) on appeal of a February 2007 rating decision by the Department of Veterans Affairs (VA) Hartford Regional Office (RO) in Newington, Connecticut that denied the Veteran's petition to reopen a previously-denied claim of entitlement to service connection for a back disability. 

The Veteran testified before at a hearing before a Decision Review Officer (DRO) of the RO in May 2008, and a transcript of that hearing is of record.  The Veteran was scheduled to testify before a Veterans Law Judge at a videoconference hearing in September 2009 but he failed without explanation to appear for the hearing, and he did not request a rescheduled hearing.  His request for a hearing before the Board is accordingly deemed to be withdrawn.  See 38 C.F.R. § 20.704(d) (2011). 

In October 2009 the Board issued a decision granting reopening of the previously-denied claim; the Board's action remanded the reopened claim for further development and adjudication of the claim on the merits.  This case was again remanded by the Board in December 2010.


REMAND

The December 2010 Remand, in pertinent part, directed the RO or the Appeals Management Center (AMC) to undertake all indicated development to verify the Veteran's dates of active duty, active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the Army Reserve.  Review of the claims file does not indicate that this development was accomplished.  While the Veteran's service from April 1978 through February 1983 has been verified, his subsequent reserve service from 1983 to 2002 has only been verified generally; no specific dates of active duty, ACDUTRA and INACDUTRA service have been verified for the period from 1983 to 2002.  All periods of active duty, ACDUTRA and INACDUTRA for the period from 1983 to 2002 should be verified on remand.

Under Stegall v. West, 11 Vet. App. 268 (1998), a remand by the Board confers on the veteran, as a matter of law, the right to compliance with the remand orders. 

Moreover, by a December 2010 letter, the AMC requested the Veteran to provide the necessary authorization to enable VA to obtain a copy of records of his treatment by Dr. P.E. and to provide the identifying information and authorization to enable VA to obtain a copy of all records pertaining to his award of worker's compensation benefits for a 1994 back injury.  The Veteran has not responded to this request.  As this case is being remanded, the Veteran should again be asked to provide this potentially critical information. 

The Board regrets any further delay in this case.  However, given the circumstances, the Board has no recourse but to again remand the case.  

Accordingly, the case is REMANDED for the following actions:

1.  Confirmation should be obtained from the appropriate service department as to the specific dates of the Veteran's periods of active duty, ACDUTRA and INACDUTRA in the Army Reserve from 1983 to 2002.  

2.  The Veteran should be requested to provide the names, addresses and any necessary authorization to enable VA to obtain a copy of any records, not already associated with the claims folder, pertaining to treatment or evaluation of his back, to include records of his treatment by Dr. P.E. of Yale Internal Medical Associates. 

3.  The Veteran should also be requested to provide the identifying information and authorization to enable VA to obtain a copy of all records pertaining to his award of worker's compensation benefits for the back injury incurred in 1994. 

4.  Thereafter, the RO or the AMC should undertake any other development deemed appropriate, to include affording the Veteran an examination and/or obtaining a medical opinion if warranted. 

5.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the appellant's satisfaction, the appellant and his representative should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order 

By this remand, the Board intimates no opinion as to any final outcome warranted. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010). 

_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


